Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-13-00580-CR

                                 Fernando DIAZ,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2012CR6800A
                 Honorable Maria Teresa Herr, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED October 23, 2013.


                                         _________________________________
                                         Patricia O. Alvarez, Justice